Title: To Thomas Jefferson from James Walker, 7 March 1806
From: Walker, James
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Shadwell March 7th. 1806
                        
                        Having lately seen a machine for cleaning wheat instead of a common screen, I am confident that it is a very
                            great improvement in the art of cleaning wheat and is little expensive to erect, with the addition of a rolling screen
                            about eight feet long the two will not cost more if as much as a rolling screen fifteen or sixteen feet long which is as
                            short as ought to be applied in your Mill. This Machine consists of two cilinders about four & a half feet diameter the
                            one running within the other, the outer one is made fast & the inner one set in motion being fixt to a vertical shaft
                            revolving about one hundred & fifty times in a minute—in order to scower off all dust as well as discharge a great
                            quantity of dust cockle cheat & small graines of wheat these cilinders are lined with sheet Iron 1/16 of an inch thick
                            and not less than twelve inches wide punchd. full of small holes which causes them to act as gretters, As the making S.
                            fine flour very much depends on cleaning wheat well. I therefore recommend to you this method of effecting the operation,
                            should you think proper to adapt the plan, you will please to precure 100 feet of sheet Iron 1/16 of an inch thick & not
                            less than 12 inches wide, one yard of woven wire the marshes so coarse as to let all wheat through and keep back large
                            stones & straw &c. also a screen eight feet long if the screen cannot be precured easily of that length,
                            suitable wire will do as well as I can make the screen myself provided the wire is woven. please to let me know by next
                            post whither or no I may pursue the plan as I wish to make arrangements for it immediately the sheet Iron that I have
                            mentioned is 20 feet more in quantity than will be wanting for the machine but I shall be glad to take all that is left
                            myself—the other pare of stones & Bolting cloths will not be
                            wanting for several months to come—Mr. Higginbotham has several times wrote for the pitt coal but have not recd. it as
                            yet however we can borrow easier than we can get Mr. Steward to work. he has done nothing to the large Mill Irons as yet.
                            I have fixed the screw for breaking plaister and find it to answer well only that the grate is too open.
                  we can break &
                            grind three or four ton a day, should we not be hindered for want of materials I expect we can commence manufactoring by
                            the first of septr. next, I have laid out nearly all the money recd. of you as yet in precuring provisions for the
                            present year. Must therefore request the remittance of two hundred dollars in this month as my journeymen as well as
                            myself are in great want at this time—
                        I am with great respect Sir your Obt. H. Servt.
                        
                            James Walker
                            
                        
                    